DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo (US 2019/0174554) in view of Park (US 2018/0270895).
	Deenoo discloses the following features.
Regarding claim 21, a method of a User Equipment (UE) (see “WTRU” recited in paragraph [0408] and throughout the specification), the method comprising: 
transmitting, to a network node, a first random access preamble on a first radio resource during the random access procedure if the UE requests a first set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);

receiving an indication in a random access response, wherein the indication indicates which random access preamble has been received by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein the MSG2 is a response sent by the base station in response to the preamble/MSG1); and
considering the random access procedure completed successfully in response to receiving the indication (see “2-step RACH procedure” may be applied as shown in paragraph [0405], and in a 2-step RACH procedure, the random access procedure is considered completed upon successfully receiving MSG 2, which includes the indication as shown above).
Regarding claim 31, a User Equipment (UE) (see “WTRU” recited in paragraph [0408] and throughout the specification), comprising: a processor; and a memory 
transmit, to a network node, a first random access preamble on a first radio resource during the random access procedure if the UE requests a first set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
transmit, to the network node, a second random access preamble on a second radio resource during the random access procedure if the UE requests a second set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
receive an indication in a random access response, wherein the indication indicates which random access preamble has been received by the network node (see 
consider the random access procedure completed successfully in response to receiving the indication (see “2-step RACH procedure” may be applied as shown in paragraph [0405], and in a 2-step RACH procedure, the random access procedure is considered completed upon successfully receiving MSG 2, which includes the indication as shown above).
Regarding claims 25 and 35, wherein the indication indicates which set of system information is to be provided by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein an RNTI specific to the other SI request is included in the MSG2, thereby indicating that the set of SI provided include the SI requested in the MSG1).
Regarding claims 26 and 36, receiving, by the UE, the requested set of system information after receiving the indication (see Fig. 8B, wherein the On-demand SI is transmitted to the UE in step 808 after receiving the indication in MSG2).
Regarding claims 27 and 37, wherein the random access response corresponds to the random access preamble transmitted by the UE (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For 
Regarding claims 28 and 38, receiving, by the UE, an association between radio resources for a random access preamble transmission and a set of system information, wherein the radio resources indicates which set of system information is requested (see “The WTRU may be configured (e.g., following transmission of the first RACH) with additional RACH resources and/or with contention-based resources (e.g., for indicating the specific other-SI being requested by the WTRU). The configuration of the additional RACH resources and/or contention-based resources used for requesting other-SI may be determined by the WTRU based on one or more of: msg2, preconfigurations and/or configurations of minimum SI, function of identity, and/or function of timing” recited in paragraph [0394]).
Regarding claims 29 and 39, wherein the association is provided by system information (see “The WTRU may be configured (e.g., following transmission of the first RACH) with additional RACH resources and/or with contention-based resources (e.g., for indicating the specific other-SI being requested by the WTRU). The configuration of the additional RACH resources and/or contention-based resources used for requesting other-SI may be determined by the WTRU based on one or more of: msg2, preconfigurations and/or configurations of minimum SI, function of identity, and/or function of timing” recited in paragraph [0394]).

Deenoo does not explicitly disclose the following features: regarding claims 21 and 31, determining to initiate a random access procedure for system information request based at least on a mode of the UE; regarding claims 22 and 32, not initiating the random access procedure for system information request if the UE is in connected mode; regarding claims 23 and 33, requesting, by the UE, system information via a dedicated RRC signaling if the UE is in connected mode; regarding claims 24 and 34, initiating, by the UE, the random access procedure for system information request if the UE is in idle mode or inactive mode
Park discloses the following features.
Regarding claims 21 and 31, determining to initiate a random access procedure for system information request based at least on a mode of the UE (see  “For a wireless device in an RRC_Connected state, dedicated RRC signaling may be employed for the request and delivery of the other SI. For the wireless device in the RRC_Idle state and/or the RRC_Inactive state, the request may trigger a random-access procedure” recited in paragraph [0211], wherein the RRC state is considered as the mode of the UE and the UE determines whether to acquire the SI via RRC signaling or triggering a random-access procedure based on its RRC state).
Regarding claims 22 and 32, not initiating the random access procedure for system information request if the UE is in connected mode (see “For a wireless device in an RRC_Connected state, dedicated RRC signaling may be employed for the request 
Regarding claims 23 and 33, requesting, by the UE, system information via a dedicated RRC signaling if the UE is in connected mode (see “For a wireless device in an RRC_Connected state, dedicated RRC signaling may be employed for the request and delivery of the other SI” recited in paragraph [0211]).
Regarding claims 24 and 34, initiating, by the UE, the random access procedure for system information request if the UE is in idle mode or inactive mode (see “For the wireless device in the RRC_Idle state and/or the RRC_Inactive state, the request may trigger a random-access procedure” recited in paragraph [0211]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Deenoo using features, as taught by Park, in order to acquire other system information (see paragraph [0211] of Park).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473